        SJ2020CV05860
         SJ2020CV05860
        Case            01/12/2020
                         01/12/2020
             3:20-cv-01721-WGY     05:12:54
                                    05:12:54pm
                                  Document   pmEntrada
                                            1-1 EntradaNúm.
                                                        Núm.25Página
                                                Filed 12/16/20 Página
                                                               Page 111of
                                                                       dede
                                                                          222




                                    CERTIFICACIÓN


Yo, Roxanna Santiago Ortiz, en mi carácter de Subsecretaria Auxiliar del Área de Rentas
Internas y Política Contributiva del Departamento de Hacienda, certifico que el día 6 de
octubre de 2020 recibimos un correo electrónico de la Gerente del Programa de
Territorios del Servicio de Rentas Internas Federal (“IRS”, por sus siglas en inglés), la
Sra. Dee Robinson Rutkowski, informando a los territorios sobre la presentación por parte
del Gobierno de los EEUU de una moción en solicitud de paralización y apelando el
injuction preliminar ante el Noveno Circuito de Apelaciones Federal en el caso de Scholl
v. Mnuchin, et al., e informando que el IRS junto con el Departamento de Justicia Federal
estaban evaluando el impacto que estas acciones pudieran tener sobre los territorios y
los Planes de Distribución de los territorios. Ese mismo día le enviamos un correo
electrónico al IRS preguntando como debemos proceder y si los requisitos bajo el Plan
de Distribución para Puerto Rico continuaban en vigor. Posteriormente, la respuesta
recibida por el IRS fue que estaban consultando el Departamento de Justicia Federal
para la potencial aplicación del injuction en el caso de Scholl a los territorios.


Posteriormente, el día 28 de octubre de 2020, recibimos un correo electrónico del IRS
para informarnos que habían perdido la moción en solicitud de paralización presentada
ante el Noveno Circuito y que aun no tenían una respuesta por parte del Tesoro Federal
en cuanto a si el injuction ordenado en el caso de Scholl bajo la Corte de Distrito Federal
incluye a los territorios. La comunicación recibida añade que, actualmente, el Plan de
Distribución no permite a los territorios emitir un pago de impacto económico a las
personas encarceladas. El 28 de octubre de 2020 le enviamos un correo electrónico al
IRS en respuesta a la comunicación recibida preguntando si luego de evaluar el caso de
Scholl, el Departamento de Hacienda pudiera documentar su posición y desembolsar los
pagos a base de dicha posición, o si era necesario esperar por una enmienda al Plan de
Distribución de Puerto Rico, la cual requiere ser aprobada por el Tesoro Federal, para
poder desembolsar los pagos a las personas encarceladas.
       SJ2020CV05860
        SJ2020CV05860
       Case            01/12/2020
                        01/12/2020
            3:20-cv-01721-WGY     05:12:54
                                   05:12:54pm
                                 Document   pmEntrada
                                           1-1 EntradaNúm.
                                                       Núm.25Página
                                               Filed 12/16/20 Página
                                                              Page 222of
                                                                      dede
                                                                         222




Luego, el 4 de noviembre de 2020 le informamos al IRS sobre la demanda de Mandamus
ante el Tribunal de Primera Instancia de Puerto Rico y solicitamos la posición del Tesoro
Federal con relación a cómo el Departamento de Hacienda debe de proceder debido a
que el Departamento depende de lo aprobado por el Tesoro Federal en el Plan de
Distribución. La respuesta recibida por parte del IRS fue indicando que el 1ro de mayo
de 2020 el Secretario del Tesoro Federal Steven Mnuchin aprobó el Plan de Distribución
del Departamento de Hacienda el cual establece en su Sección 3.1 que los individuos
encarcelados no son elegibles para recibir el pago de impacto económico.


La presente Certificación se expide a petición del Juez Cuevas en la vista llevada a cabo
en el día de hoy para el caso SJ2020CV058060.


En San Juan, Puerto Rico, hoy 1 de diciembre de 2020.




Lcda. Roxanna Santiago Ortiz
Subsecretaria Auxiliar
Área de Rentas Internas y Política Contributiva
